ACCEPTED
                                                                                 06-15-00127-CR
                                                                      SIXTH COURT OF APPEALS
                                                                            TEXARKANA, TEXAS
                                                                            11/5/2015 2:06:50 PM
                                                                                DEBBIE AUTREY
                                                                                          CLERK


               SIXTH COURT OF APPEALS
                                                                FILED IN
                          06-15-00127-CR                 6th COURT OF APPEALS
                                                           TEXARKANA, TEXAS
                                                         11/5/2015 2:06:50 PM
                                                             DEBBIE AUTREY
                Thien Quoc Nguyen, Appellant                     Clerk

                              v.
                   State of Texas, Appellee

             On Appeal from the 219th Judicial District Court
                       McLennan County, Texas
                     Cause Number 2012-2444-C1



                Motion to Extend Time to File
                     Appellant’s Brief




Michael Mowla
P.O. Box 868
Cedar Hill, Texas 75106
Phone: 972-795-2401
Fax: 972-692-6636
michael@mowlalaw.com
Texas Bar No. 24048680
Attorney for Appellant
To the Honorable Justices of the Court of Appeals:

      Appellant moves for an extension of time of 30 days to file the Appellant’s

Brief [See Tex. Rule App. Proc. 10.5(b) and 38.6(c)]:

      1.     This case is on appeal from the 19th District Court of McLennan

County, Texas.

      2.     The case below is styled the State of Texas v. Thien Quoc Nguyen, and

is numbered 2012-2444-C1.

      3.     On June 11, 2015, sentence was imposed in open court.

      4.     Appellant was convicted of Aggravate Assault with a Deadly

Weapon.

      5.     Appellant is presently incarcerated.

      6.     The reporter’s record was filed on November 3, 2015.

      7.     The clerk’s record was filed on October 8, 2015.

      8.     The Appellant’s Brief is due on December 3, 2015.

      9.     Appellant requests an extension of time of 30 days from the present

due date to file the Appellant’s Brief, i.e., until January 2, 2016.

      10.    No previous extension to file the Appellant’s Brief has been filed.

      11.    Appellant relies on the following facts as good cause for the requested

extension: Attorney for Appellant just presented oral argument in the Court of

Criminal Appeals in State v. Hill III, PD-0019-15, which is a complex, time-


                                           2
consuming case.

      12.      Further, Attorney for Appellant has the following briefs, petitions for

discretionary review, or other pleadings due soon:

             United States v. Wafer, 15-50642, appellant’s brief due in the 5th
              Circuit, November 12, 2015.

             Collins v. State, 08-15-00103-CR, Reply Brief due in the 8th Court of
              Appeals, November 18, 2015.

             Geiger v. State, 08-15-00213-CR, Appellant’s Brief due in the 8th
              Court of Appeals, November 20, 2015.

             United States v. Carroll, 3:15-cv-03521-N, Brief in support of motion
              under 28 U.S.C. § 2255, due November 30, 2015.

      13.      In addition, Mowla has been working on two complex death penalty

habeas cases - Ex parte Thomas, F86-85539, in the 194th Judicial District Court,

and Green v. Director, 3:15-cv-02197-M-BH, in the Northern District of Texas.

The due date of the application in Thomas will likely be in January 2016.

      14.      Finally, Attorney for Appellant continues work on several habeas

cases involving the underlying issue in Miller v. Alabama, 132 S. Ct. 2455 (2012).

      15.      Attorney for Appellant has a responsibility to provide Appellant with

the effective assistance of appellate counsel, see Evitts v. Lucey, 469 U.S. 387, 392

(1985), and Attorney for Appellant believes that that the additional time is

necessary to provide such effective appellate counsel.

      16.      Attorney for Appellant thus requests the extension so that he may

                                           3
properly prepare the Appellant’s Brief.

      17.    This Motion is not filed for purposes of delay, but so that justice may

be served.

                                      Prayer

      Appellant prays that this motion for extension of time to file the Appellant’s

Brief be granted.

                                      Respectfully submitted,

                                      Michael Mowla
                                      P.O. Box 868
                                      Cedar Hill, Texas 75106
                                      Phone: 972-795-2401
                                      Fax: 972-692-6636
                                      Email: michael@mowlalaw.com
                                      Texas Bar No. 24048680
                                      Attorney for Appellant




                                      /s/ Michael Mowla
                                      Michael Mowla

                              Certificate of Service

     This certifies that on November 5, 2015, a true and correct copy of this
document was served on Sterling Harmon of the District Attorney’s Office,
McLennan, by email to sterling.harmon@co.mclennan.tx.us.




                                      /s/ Michael Mowla
                                      Michael Mowla

                                          4